This action was brought to recover damages on the theory that defendant was negligent in failing to erect and maintain guardrails at the edge of a county highway where there was an abrupt drop of five or six feet into a ditch immediately adjacent to the highway, and from the judgment of dismissal, the plaintiff has appealed. At the close of the plaintiff’s case the trial judge granted a motion to dismiss it. In our opinion there are questions of fact for submission to and determination by a jury (Nicholson v. Town of Stillwater, 208 N. Y. 203; Countryman v. State of New Yorlc, 251 App. Div. 509, affd. 277 N. Y. 586; Huston V. County of Chenango, 253 App. Div. 56, affd. 278 N. Y. 646; Wagner v. City of Amsterdam, 256 App. Div. 144; Mason v. Town of Andes, 261 App. Div. 354, affd. 287 N. Y. 616). Judgment appealed from reversed on the law and facts, and a new trial granted, with costs to abide the event. All concur.